Oo PH NN DR A F&F WY NO —

Nh ie} Nw tN N bo nN to tw — — — — — ~— ~— — — —
oo ~] nN WG -& w N — OQ No) oo 060m] nN wa - ww No — Oo

 

Case 2:19-cv-00962-JAM-AC Document5 Filed 08/23/19 Page 1 of 2

Mark Aussieker

8830 Olive Ranch Lane - f L E D
Fair Oaks, CA 95628

Phone: 916-705-8006 AUG 2 3 2019

aussieker1 @gmail.com RK, U

ISTRICT
aabtenn oi FOALIFGRNIA
in pro per

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

MARK AUSSIEKER Case 2:19-cv-00962-JAM-AC
Plaintiff, NOTICE OF VOLUNTARY DISMISSAL
OF THIS ENTIRE CASE

Vv.

Beardsly et al, Inc.Defendant.

TO THE HONORABLE COURT, ALL PARTIES AND COUNSEL: We are the
Plaintiffs in this matter and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), We
voluntarily dismiss:

(X)THE ENTIRE CASE

Such dismissal shall be with prejudice and each side to bear its own costs and fees.

 

MARK AUSSIEKER

 

 
Co Oo NI NH mH BP W NY

NY NO WN NO NO NO NNO NO NO Rw mw imme mm eet
oo XN NHN UU BP WY NY K§ FD OO DO NY DBD A BP WH NPY HH OC

 

Case 2:19-cv-00962-JAM-AC Document5 Filed 08/23/19 Page 2 of 2

CERTIFICATE OF SERVICE

CERTIFICATE OF SERVICE AND PAPER FILING I hereby certify that this 8/21/19,
a true and correct copy of the foregoing PLAINTIFF’S NOTICE OF VOLUNTARY
DISMISSAL OF THIS ENTIRE CASE was mailed to clerk of the Eastern Distinct to be
filed and also mailed to the last known address of the following parties.

Attorney for Defendants, Law Offices of Kristopher K. Rezagholi, PLLC

3030 N 3rd St #600, Phoenix AZ 85012

Date of signing: §/2¢ _,20/".
Signature of Plaintiff

Ma

Mark Aussieker

Date 8/21/2019

Mark Aussieker

 

 

 
